Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with partial traverse of Invention II, claims 9-13, in the reply filed on Jul. 14, 2021 is acknowledged.  Claims 1-8 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.  
The traversal is on the grounds that even though elements may be recited in the claims of the non-elected inventions, the elements may be added to the claims of the elected invention (Remarks pg. 7 last para.).  This is not found persuasive because the inventions are independent and distinct, and, consequently, are classified in different classes and subclasses.  Therefore, the inventions would require the searching of different fields.

Claims 9-13 are presented for examination on the merits.

Status of the Claims 
	Claims 1-20 are currently pending.
	Claims 1-8 and 14-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions, there being no allowable generic or linking claim.
	Claims 9-13 have been considered on the merits.

Drawings
The disclosure is objected to because of the following informalities: 
The drawings are objected to because of the following informalities:
In Figs. 13A and 13B, the different features of the channels cannot be distinguished.  
The description of 1410 in the Specification in 0112 does not match up with 1410 in Fig. 14 (it appears to be 1411 in Fig. 14). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description:  650 is mentioned in 0078 but is not in Fig. 6F; and 1409 mentioned in 0111 but is not in Fig. 14 (it appears to be 4010 in Fig. 14).  

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vacanti et al. (US 2011/0256619 A1) in view of Zhu et al. (Biomedical Microdevices, 2013).
With respect to the first recited step of claim 9, Vacanti teaches a method of loading stem cells into a plurality of fluid channels (abstract, 0010, 0050, 0052 0084, 0106, and 00115-0116).  With respect to the third recited step of claim 9, Vacanti teaches blood flowing in a second compartment of the channel which is divided by a membrane (Fig. 3 and 0107).  With respect to claim 11, Vacanti teaches the membrane allows the exchange of gas, nutrients and waste (would include toxins) (0107).  
claim 9.   Similarly, Vacanti does not teach the method where the flush mode or flushing comprises removing media from the plurality of fluid cannels and where the flushing solution is saline as recited in claim 10.  However, Zhu teaches a similar method of loading cells into a plurality of fluid channels where blood is flowed on a side of a membrane opposite to the cells (abstract and Fig. 2) and where the plurality of channels containing the cells are washed or flushed with PBS (phosphate buffer saline) (pg. 784 first para.).  Zhu teaches the washing of the cells to permit staining of the cells to check the viability of the culture (pg. 784 first para.).  Additionally, Zhu teaches the method where the culture medium is exchanged every 2-3 days (would be flushing of the channels with a solution) (pg. 783 last para.).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Vacanti to include a step of flushing the channels containing the cells with a saline flushing solution for the benefit being able to stain the cells and check the viability of the cells as taught by Zhu.  It would have been obvious to one of ordinary skill in the art would to modify the method of Vacanti to include a step of flushing the channels containing the cells with a saline flushing solution or media, since similar microfluidic methods using channels with cells on one side of a membrane and blood flowing on the other side of the membrane were known to include such steps as taught by Zhu.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Vacanti to include a step of flushing the channels containing the cells with a saline flushing solution or media, for the reason that similar microfluidic methods using 
Vacanti does not teach the method further comprising bypassing the blood through a bypass passage so that the blood does not enter the plurality of fluid channels during a media mode and flush mode as recited in claim 12.  Similarly, Vacanti does not explicitly teach terminating the bypass mode in response to the plurality of fluid channels being fully loaded with stem cells and flushed with the flushing solution as recited in claim 13.  However, Zhu teaches a similar method of loading cells into a plurality of fluid channels where blood is flowed on a side of a membrane opposite to the cells (abstract and Fig. 2) and where the plurality of channels containing the cells are washed or flushed with PBS (phosphate buffer saline) and the flow of blood is terminated (pg. 784 first para.).  Therefore, the blood would not enter the plurality of fluid channels when the channels are being flushed or washed.  Additionally, Zhu teaches the method where the culture medium is exchanged every 2-3 days (would be flushing of the channels with a solution) (pg. 783 last para.).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Vacanti to include a step of bypassing the blood for the benefit being able to stain the cells and check the viability of the cells as taught by Zhu.  Although, neither Vacanti nor Zhu explicitly teach a bypass passage for the blood, it would have been obvious to one of ordinary skill to adapt the method so that the blood is not flowed through the system when the side containing the cells is not ready for treating the blood.  It would have been obvious to one of ordinary skill in the art would to modify the method of Vacanti to include a step of bypassing the blood for the benefit allowing the cells to establish 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Conclusion
	No claims are allowed.



Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632